TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00176-CV



                                In re Hewitt McLennan, Jr.


                       ORIGINAL PROCEEDING FROM BELL COUNTY



                          MEMORANDUM OPINION


              This Emergency Petition for Writ of Mandamus is denied.




                                           G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Filed: April 1, 2008